UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10 General Form for Registration of Securities of Small Business Issuers under Section 12(b) or (g) of the Securities Exchange Act of 1934 Commission file number AJ ACQUISITION CORP V, INC. (Exact Name of Small Business Issuer in its Charter) Nevada 27-1805188 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 195 Route 9 South, Suite 204 Manalapan, New Jersey 07726 (Address of Registrant's Principal Executive Offices) (Zip Code) Richard I. Anslow 195 Route 9 South, Suite 204 Manalapan, New Jersey 07726 (732)409-1212 (Name, Address and Telephone Issuer's telephone number) Securities to be Registered Under Section 12(b) of the Act: None Securities to be Registered Under Section 12(g) of the Act: Common
